                                                                                          E-FILED
                                                       Wednesday, 05 December, 2018 11:31:10 AM
                                                                     Clerk, U.S. District Court, ILCD
                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE CENTRAL DISTRICT OF ILLINOIS
                               PEORIA DIVISION

DAVID BROWN II, as Independent
Administrator of the Estate of
DAVID BROWN, deceased,

                    Plaintiff,

     vs.                                            Case No. 18-cv-1168

MATT SMITH, the SHERIFF OF
WOODFORD COUNTY, individually
and in his official capacity; WOODFORD
COUNTY, ILLINOIS; WILLIS SURRATT;
GARY HARRIS; JOSEPH HITCHINS;
TERRA SHAFFER; DARIN
HOUSEHOLTER; DOUG FLETCHER;
DANIEL THOMPSON; COURTNEY
SOTO; KYLE DURST; JIM ELLIOTT;
ROBERT PLOPPER; SHANE AMIGONI;
JOE SOTO; CHAD PYLES; KELSEY
KOWALSKI; ADVANCED
CORRECTIONAL HEALTHCARE, INC.,
an Illinois for-profit corporation;
JASON SCOTT SO, D.O.; and ROBIN
SIMPSON, R.N.,

                    Defendants.

             NOTICE OF SERVICE OF DISCOVERY DOCUMENTS

I hereby certify that on December 5, 2018, I electronically filed this NOTICE OF SERVICE
OF DISCOVERY DOCUMENTS with the Clerk of Court using the CM/ECF system,
which will send notification of such filing to the following:

   John K. Kennedy                               Attorney for Plaintiff
   jkennedy@kwlawchicago.com
   Kennedy Watkins LLC

   Bhairav Radia                                 Attorney for Woodford County
   bradia@okgc.com                               Defendants
   O’Halloran, Kosoff, Geitner & Cook, LLC
And I hereby certify that on December 5, 2018, I emailed true copies of the following
discovery documents to the above-listed counsel of record:

               ACH DEFENDANTS’ INTERROGATORIES TO PLAINTIFF

                          ACH DEFENDANTS’
          REQUEST FOR PRODUCTION OF DOCUMENTS TO PLAINTIFF



                            ADVANCED CORRECTIONAL HEALTHCARE, INC.,
                            JASON SCOTT SO, DO, and ROBIN SIMPSON, RN,
                            Defendants


                            By:                     s/Peter R. Jennetten
                            QUINN, JOHNSTON, HENDERSON, PRETORIUS & CERULO




Peter R. Jennetten (Illinois Bar No. 6237377)
pjennetten@quinnjohnston.com
QUINN, JOHNSTON, HENDERSON, PRETORIUS & CERULO
227 N.E. Jefferson Ave.
Peoria, IL 61602-1211
(309) 674-1133 (phone)
(309) 674-6503 (fax)

4813-8374-4898, v. 1




                                                2
